 

--------------------------------------------------------------------------------

Exhibit 10.1
 


CATERING SERVICE AGREEMENT
 


This catering service agreement (the “Agreement”) is made by and between,
 
Party A: Kunshan Runhua Commercial Co., Ltd., Ningbo Beilun Branch, having its
principle place of business at #201, West District, No. 1299 Xinda Road, Beilun
District, Ningbo, PRC, (“Client”);
 
AND
Party B: Ningbo Yiji Supply Chain Management Co., Ltd, having its principle
place of business at Plant #11, 599 Hengshan Road West, Beilun, Ningbo, PRC,
(“Caterer”).
 


Party A and Party B shall be referred to hereinafter collectively the “Parties”
or individually a “Party”.


After friendly discussion, the Parties agree as follows with respect to the
provision of catering service by Caterer for Client’s employees at cafeteria
(the “Cafeteria”):
 


Article 1.                      The Service, Service Term, and Main Terms and
Conditions
 
1.1           The Service:
 
Meal distribution: Caterer shall provide standard catering service to Client as
requested.
 
Dish types and prices: meat dish (RMB2-3.5), half-meat half-vegetable dish
(RMB1.5-2), vegetable dish (RMB1), and soup of the day (free).
 
(1)
Client shall inform Caterer of the number of customers for lunch/dinner by
telephone or fax so that the Caterer can have sufficient time to prepare for the
meals.

 
(2)
Caterer shall prepare and pack the food for the number provided by Client, and
then deliver the lunch boxes to Cafeteria at the time designate by Client.

 
(3)
Caterer shall ensure that the food be supplied with adequate quantity and in
warm and healthy condition.

 
(4)
Client shall check the total numbers of lunch boxes with Caterer’s staff before
meal time. After checking, Client will sign on the catering book to confirm the
quantity of meals served (The receipt for meals delivered will be retained with
Client for filing purpose).

 
(5)
Every Friday Caterer shall provide Client with the menu for the the next week.



 
1.2           Service Term:
 
One year, commencing on August 25, 2010 and ending on August 24, 2011.



 
1

--------------------------------------------------------------------------------

 

 
1.3           Payment:
 
(1)
Caterer shall assign staff to refill dining card for Client’s employees and
collect cash at Cafeteria every fifteen (15) days.

 


Article 2.                      Rights and Obligations of Caterer
 
2.1           Caterer shall strictly comply with the Law of People's Republic of
China on Food Hygiene, the Measures of Ningbo Municipality on the Administration
of Catering Service and Food Hygiene , and establish a system of food hygiene
administration to prevent the food hygiene accidents.


2.2           The employees assigned by Caterer shall pass the physical
examination and hold the health certificates for work.
 


Article 3.                      Rights and Obligations of Client
 
3.1           Client has the right to inspect the food distribution center’s
hygiene conditions and food quality. For any non-compliance, Client is entitled
to require Caterer to rectify it within specified time period.
 
 
3.2           Client has the right to relay cafeteria customers justified
opinions and complaints to Caterer, and require Caterer to coordinate and
resolve the said opinions and complaints properly. If Caterer fails to rectify
the opinions and complaints which have been reported twice or more times,
Caterer shall pay a penalty for RMB200 each time.


Article 4.                      Modification, Cancellation and Termination of
the Agreement

4.1           The Agreement shall be binding upon both parties after taking
effective. Neither party may modify or cancel this Agreement at its discretion.
In the event that one Party deems any modification or termination of this
Agreement necessary, it shall give a one-month prior notice to the other Party,
and this Agreement will be so modified or terminated if the Parties enter into a
new written agreement after consultation.


4.2           If Caterer is in breach of the provision of Article 2.1 herein and
has caused material food safety and hygiene accidents, Client is entitled to
terminate this Agreement without incurring any liabilities for breach of
contract.




Article 5.                      Breach of Contact


5.1           Liabilities for Caterer’s Breach

 
2

--------------------------------------------------------------------------------

 



(1)
 
If Caterer breaches the provisions of Article 2.1 herein and has caused food
safety and hygiene accidents, and if the competent health authority deems it is
caused due to Caterer’s default, Caterer shall be liable for the
responsibilities in accordance with the Law of the People's Republic of China on
Product Quality and Law of the People's Republic of China on Protection of
Consumer Rights and Interests.



(2)
 
If Caterer breaches the provision of Article 4.1 herein and terminate this
Agreement without causes, Caterer shall pay RMB5,000 to Client as liquidated
damage.


5.2           Liabilities for Client’s Breach


(1)
If Client breaches the provision of Article 4.1 herein and terminate this
Agreement without causes, Client shall pay RMB5,000 to Caterer as liquidated
damage.

 
Article 6.                      Miscellaneous
 
6.1                      This Agreement shall be prepared in two (2) copies and
either party will keep one (1) copy. This Agreement shall take effective upon
signature or stamped by both parties.


6.2                      Upon expiration of this Agreement, Caterer shall have
the preemptive right to renew this Agreement with Client under the same terms
and conditions.


6.3                      In case of any dispute arising herefrom, both parties
shall consult and negotiate friendly. Failing which, the dispute shall be
submitted to a competent court for resolution.
 


 


 
Party A:                      Kunshan Runhua Commercial Co., Ltd., Ningbo Beilun
Branch (stamped)
 
Signature:
 
Date:           August 25, 2010
 


 
Party B:                      Ningbo Yiji Supply Chains Management Co., Ltd.
(Stamped)
 
Signature:
 
Date:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------